           Case 5:20-cv-00889-R Document 19 Filed 01/04/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ROBERT JOE STRANGE,                            )
                                               )
                         Petitioner,           )
                                               )
v.                                             )       No. CIV-20-889-R
                                               )
                                               )
STATE OF OKLAHOMA,                             )
                                               )
                        Respondent.            )

                                           ORDER

       Before the Court is Petitioner’s application to proceed in forma pauperis. Doc. No.

11. On November 13, 2020, United States Magistrate Judge Suzanne Mitchell issued

a Report and Recommendation, recommending that the Court “dismiss the action without

prejudice” because Petitioner “fail[ed] to either pay the filing fee or correct the deficiencies

in his application for leave to proceed in forma pauperis…”. Doc. No. 15, p. 1.

       Magistrate Judge Mitchell advised the Plaintiff of his right to object to

the Report and Recommendation by November 30, 2020, id. p. 3, and further advised that

the failure to timely object waives the right to appellate review of the factual and legal

issues addressed. Id.

       On November 30, 2020, Petitioner filed a “Reply to Report and Recommendation.”

Doc. No. 17. In the Reply, the Petitioner stated that he “concedes the error and respectfully

moves the court to accept in payment of the filing fee the enclosed ten (10) U.S. Postage

stamps worth five dollars ($5.50) fifty cent[s]…”. Id. p. 1. On December 7, 2020, this Court

notified the Petitioner that “[p]ayment in the form of postal stamps is an insufficient form
             Case 5:20-cv-00889-R Document 19 Filed 01/04/21 Page 2 of 2




of payment, therefore Petitioner has still ‘neither cured the error nor paid the $5 filing fee,

despite various opportunities to do so.’” Doc. No. 18 (citing Doc. No. 15, p. 2). This Court

then granted Petitioner fourteen days (14) to cure his repeated deficiencies and instructed

the Clerk of Court to return Petitioner’s postal stamps and provide him with the appropriate

in forma pauperis application form. Id.

       Over fourteen days have passed since the Court’s order on December 7, 2020, and

Petitioner has not cured the deficiencies in his application to proceed in forma pauperis.

Accordingly, Magistrate Judge Mitchell’s Report and Recommendation, Doc. No. 15, is

hereby ADOPTED in its ENTIRETY. Therefore, Petitioner’s action is dismissed without

prejudice.

       IT IS SO ORDERED on this 4th day of January 2021.




                                              2
